Citation Nr: 0100562	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to tobacco use in service and/or nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in October 1997, of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Huntington, West 
Virginia (hereinafter RO).

At the hearing conducted before the undersigned in October 
2000, the appellant withdrew the issue of entitlement to 
service connection for residuals of heart transplants 
secondary to in-service smoking and nicotine dependence. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claim of entitlement to service 
connection for a lung disorder, secondary to tobacco use in 
service and/or nicotine dependence acquired in service.  As 
these procedures could not have been followed by the RO at 
the time of the 1997 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for a lung disorder, 
secondary to tobacco use in service and/or nicotine 
dependence acquired in service on the basis that it was not 
well grounded.  The statutory requirement that a veteran 
submit a well-grounded claim, however, was repealed by the 
Veterans Claims Assistance Act of 2000, as discussed above.  
Hence, due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West Supp. 2000).  In the instant case, the 
veteran filed a claim received in April 1997, for entitlement 
to service connection for a lung disorder, secondary to 
tobacco use in service and/or nicotine dependence acquired in 
service.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the claimant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO must therefore consider the 
law as it existed prior to June 9, 1998, in adjudicating this 
claim.

On remand, the RO should instruct the veteran that medical 
evidence is needed to support his assertion that any current 
lung disorder, was due either to his cigarette smoking during 
the time he was serving on active duty, or is secondary to 
nicotine dependence which had its onset in service.  An 
important distinction in this regard is that notwithstanding 
the veteran's reportedly long history of cigarette smoking, 
competent medical evidence must be of record relating the 
cause of any lung disorder to the cigarette smoking he did 
during his specific period of active duty.  Alternately, 
competent evidence must be of record addressing the onset of 
the veteran's nicotine dependence during active duty.  See 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to particularly 
include competent evidence of a 
relationship between any lung disorder 
and his period of active military 
service, to include as due to smoking 
while in service or due to nicotine 
dependence incurred during military 
service, as well as postservice medical 
and nonmedical indications of nicotine 
dependence that can be independently 
observed or verified.  Based on the 
veteran's response, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
all identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the evidence shows that he meets 
the criteria necessary to diagnose 
nicotine dependence as defined in the 
Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS OF THE 
AMERICAN PSYCHIATRIC ASSOCIATION; if so, 
whether it is at least as likely as not 
that such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  That 
is, did the veteran's smoking between 
1966 and 1968 alone lead him to become 
nicotine dependent?  If so, what 
contemporaneously recorded clinical 
evidence supports such a finding?  What 
was the impact of the veteran's decision 
to continue to smoke postservice between 
1968 and 1987, and any development of 
nicotine dependence?  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  A complete 
rationale for all opinions expressed must 
be provided.  The report should be typed. 

3.  The veteran should be provided a VA 
pulmonary examination to determine the 
nature and etiology of any lung disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination and the examination 
report should reflect that such a review 
was made.  If the veteran is diagnosed 
with nicotine dependence due to service 
which resulted in the continued use of 
tobacco products after service, the 
physician should be asked whether it is 
at least as likely as not that any 
service acquired nicotine dependence was 
the proximate cause of or whether it 
aggravated any lung disorder found.  The 
physician should specifically address 
whether it is at least as likely as not 
that the veteran's smoking during the 
period from 1966 to 1968 alone caused any 
lung disorder found, or whether it is 
more likely than not that his continued 
smoking for approximately 20 years 
postservice between 1968 and 1987 led to 
the development of any lung disorder 
found.  A complete rationale for all 
opinions expressed must be provided.  The 
report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a lung disorder, secondary to tobacco use 
in service and/or nicotine dependence 
acquired in service on the merits.  If 
the issue on appeal remains denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

